EXHIBIT 10.22

School Specialty, Inc.

W6316 Design Drive

Greenville, WI 54942

P.O. Box 1579

Appleton, WI 54912-1579

Phone: 888-388-3224

Fax: 888-388-6344

www.schoolspecialty.com

March 19, 2012

Gerald T. Hughes

20 Chapel Street, C811

Brookline, MA 02446

Dear Jerry,

I am pleased to offer you the position of Chief Administrative Officer for
School Specialty, Inc. (SSI). This position will report directly to the
President and CEO, Michael Lavelle.

The following highlights key aspects of our offer of employment:

 

•  

Start Date: On or before Monday, April 2, 2012.

 

•  

Employment: Your employment is contingent on the successful completion of a
background check and pre-employment drug screen. A background check form is
enclosed in this offer packet. Please complete and email or fax the form to the
attention of Rachel McKinney at (920) 882-5814. The drug screen will be
completed on site during your first day of employment with us.

 

•  

Total Compensation: The following describes the compensation elements of our
offer, which include:

 

  •  

Base Salary: Your will receive a base salary of $350,000.00 on an annualized
basis or at a biweekly rate of $13,461.53.

 

  •  

Bonus Plan: You are eligible for participation in the Annual Bonus Plan Program
of School Specialty starting with SSI’s fiscal 2013 year which begins May 1st.
This position has a targeted payout of 50% of annual base salary and a potential
payout of up to 100% of your base salary.

 

  •  

Long Term Incentive: This position is eligible to participate in the School
Specialty Long Term Equity Incentive Program. Given the level of this position,
there are several equity vehicles that make up your new hire long term incentive
award, each of which will be evidenced by a separate written agreement.

 

  •  

Restricted Stock Units (NSU) award: Upon your start date, you will receive and
an RSU award consisting of 20,000 shares. This is a time-based vesting award and
shares will vest ratably over a 3-year period starting with the first third
vesting on the one year anniversary date of your hire into this role. The second
third will vest upon the completion of your second anniversary date, and the
final third will vest upon completion of your third anniversary.

 

  •  

Stock Option Grant (with no requirement to purchase stock): Shortly upon your
start date, you receive a Stock Option award consisting of 40,000 options. The
options are subject to a four-year vesting program at 25% per year starting with
your first anniversary date of hire into this position and are valid for ten
years.



--------------------------------------------------------------------------------

  •  

Stock Option Grant (with requirement to purchase stock): Shortly upon your start
date, you be issued a Stock Option award consisting of 100,000 options. To
initiate vesting of these options you will first be required to accumulate
$150,000 in purchased shares. Once this is completed, this award will vest: 25%
upon an SSI stock price achievement of $5.00 per share; 25% upon an SSI stock
price achievement of $10.00 per share; 25% upon an SSI stock price achievement
of $15.00 per share; and 25% upon an SSI stock price achievement of $20.00 per
share. Additionally, even if the share price targets are achieved, no options
are exercisable during your first year of employment. Assuming share price
targets are met, you may exercise up to, but nor more than, one-third of this
award upon the first anniversary date of your hire into this position. A second
third may be exercised upon your second anniversary date, and the final third
upon your third anniversary date, assuming share price target are met each of
the years. The award has a 10-year term.

 

•  

Sign-On Bonus and Retention Bonus: To assist you with your career transition
into this position, you will receive a one-time $25,000 gross payment, payable
to you within 30 days of your start date with the Company.

 

•  

Benefits: During the term of your employment with the Company, you will receive
all benefits customarily provided by the Company to its similarly situated
employees. The Company shall have the right in its sole discretion to modify or
eliminate any benefits provided to its associates. A Summary of your Benefits is
included with the hard copy package that is mailed to you.

 

•  

Vacation (PTO): You will accrue 4 weeks of vacation or Paid Time Off (PTO)
annually.

 

•  

Covenants and Conditions: Associate agrees to the covenants and conditions as
listed in Exhibit A attached. There are two (2) copies of this offer letter and
of Exhibit A, please sign both, retain a copy of each for your file and fax or
email the other copies to Rachel McKinney – Chief Human Resources Officer at
(920) 882-5814. Then, please bring an original Exhibit A and an original signed
offer letter with you when you start for our files.

 

•  

Severance: Should your employment be terminated for reasons other than “cause,”
and assuming you are in this role or in a role at an equivalent level upon
termination, you will be eligible to receive the standard severance package for
your executive level which includes one (1) year of severance based on your
current annual salary at the date of termination. The severance payment is
contingent upon your execution of a written separation agreement (including a
general release of claims) in a form acceptable to the Company within thirty
(30) days of the date of your termination and will be paid to you in accordance
with the Company’s regular payroll practices over the one-year period following
such termination.

 

  •  

Definition of “Cause”: Definition of “Cause”: “Cause” shall mean any of the
following: (1) Employee has materially breached any agreement to which Employee
and the Company are parties or any Company policy (including the Company’s
policy against unlawful harassment), or has materially breached any other
obligation or duty owed to the Company, including, but not limited to,
Employee’s substantial failure or willful refusal to perform his duties and
responsibilities to the Company, (2) Employee has committed gross negligence,
willful misconduct or any violation of law in the performance of Employee’s
duties for the Company; (3) Employee has taken any action substantially likely
to result in discredit to or loss of business, reputation or goodwill of the
Company; (4) Employee has failed to follow reasonable instructions from the
Board, officer, body or other entity or individual to whom Employee reports
concerning the operations or business of the Company; (5) Employee has been
convicted or pled nolo contendere to a felony or other crime, the circumstances
of which substantially relate to Employee’s employment duties with the Company;
(6) Employee has misappropriated funds or property of the Company or engaged in
any material act of dishonesty; (7) Employee has attempted to obtain a personal
profit from any transaction in which the Company has an interest, and which
constitutes a corporate opportunity of the Company, or which is adverse to the
interests of the Company, unless the transaction was approved in writing by the
Company’s Board after full disclosure of all details relating to such
transaction. For the purposes of this definition of “Cause,” no act or failure
to act on Employee’s part will be deemed “willful” unless done or omitted to be
done, by the Employee in bad faith.

 

•  

In Addition: You also warrant and represent to School Specialty, Inc. that as of
the date of this employment offer, you are not subject to any employment,
consulting, service agreement or any restrictive covenants or agreements of any
type, which would conflict or prohibit you from fully carrying out the duties of
the position being offered to you. In addition, you warrant and represent to
School Specialty, Inc. that you have not and will not retain or use for the
benefit of School Specialty, Inc., any confidential information, records, trade
secrets or other property of a former employer.



--------------------------------------------------------------------------------

Jerry, on behalf of all of us at School Specialty, Inc., we are very much
looking forward to the value you will bring to this role. Should you have any
questions, please do not hesitate to contact me directly at (920) 882-5800.

Sincerely,

/s/ Michael Lavelle

Michael Lavelle

President and CEO

School Specialty, Inc.

cc: Corporate Human Resources

 

 

I, /s/ Gerald T. Hughes, accept the terms as outlined in this offer of
employment.

(Printed Name)

 

/s/ Gerald T. Hughes     

April 2, 2012

  Signature      Date  